Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "a thrust measuring device" in claims 1, 12, and 14, the thrust measuring device referring to “a strain sensor” which gives sufficient structure to the limitation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegenbart (US-Pub 2013/0311112).

    PNG
    media_image1.png
    685
    869
    media_image1.png
    Greyscale

Regarding claim 1, Hegenbart discloses a propulsion system (4, fig 2a) for a vehicle (2, fig 1) comprising: a propulsor (annotated fig 2a above) for generating a thrust for the vehicle; a motor (annotated fig 2a above) operable with the propulsor for driving the propulsor; a motor mount (6 and 12, fig 2a), wherein the motor mount includes anchor points (annotated fig 2a above) inside an outer nacelle (annotated fig 2a above, the outer nacelle extends all the way around the engine so the anchor points would be inside of it) to mount the motor inside the outer nacelle, the motor mount extending from the anchor points to attachments to an outer casing of the motor (annotated fig 2a above, the motor structural components 12 can clearly be seen going to the motor casing and attaching to it); and a thrust measuring device comprising a strain sensor (14, fig 2b) mounted to a structural component (12, fig 2b) of the motor mount for wherein the strain sensor is configured to measure a strain on the structural component, and wherein the thrust measuring device is configured to determine a thrust generated by the propulsor during operation of the propulsion system based on the strain measurement (par 0033).

Regarding claim 6, Hegenbart discloses wherein the vehicle is an aeronautical vehicle (2, fig 1), wherein the motor is a gas turbine engine (annotated fig 2a), and wherein the propulsor is a propeller assembly (annotated fig 2a).

Regarding claim 9, Hegenbart discloses wherein the thrust measuring device comprises a plurality of strain sensors (14, fig 2b).
Regarding claim 10, Hegenbart discloses wherein the strain sensor of the thrust measuring device is configured to determine an effective forward thrust generated by the propulsor during operation of the propulsion system by directly measuring a strain on the structural component caused by the thrust generated by the propulsor (par. 0044).

Regarding claim 11, Hegenbart discloses wherein the propulsor, the motor, and the motor mount are each configured as part of a first propulsion assembly (fig 2a), wherein the propulsion system further comprises: a second propulsion assembly (fig 1, there is a second engine that uses the same parts as the engine of fig 2a) comprising a propulsor (annotated fig 2a), a motor (annotated fig 2a), and a motor mount (6 and 12, fig 2a); wherein the strain sensor is a first strain sensor (14, fig 2b), wherein the thrust measuring device further comprises a second strain sensor (14, fig 2b except on the other engine) mounted to a structural component of the motor mount of the second propulsion assembly for directly measuring a strain on the structural component of the second propulsion assembly caused by a thrust generated by the propulsor of the second propulsion assembly during operation of the propulsion system (par. 0043, the thrust detection unit determines thrust in each individual engine in order to determine total thrust).

Regarding claim 14, Hegenbart discloses a method for operating a propulsion system (4, fig 2a) of a vehicle (2, fig 1), the propulsion system comprising a propulsor (annotated fig 2a), a motor (annotated fig 2a) operable with the propulsor and defining an axial direction (x direction, fig 2a), and a motor mount (6 and 12, fig 2a), wherein the motor mount includes anchor points (annotated fig 2a) inside an outer nacelle (annotated fig 2a) to mount the motor inside the outer nacelle, the motor mount extending from the anchor points to attachments to an outer casing of the motor (annotated fig 2a above, the motor structural components 12 can clearly be seen going to the motor casing and attaching to it), the method comprising: measuring an axial strain on a structural component (12, fig 2a) of the motor mount using a strain sensor (14, fig 2a) of the thrust measuring device; and determining a thrust generated by the propulsor for the vehicle based on the measured strain (par 0033).

Regarding claim 15, Hegenbart discloses operating the propulsor to generate a forward thrust (par. 0009); and wherein measuring the axial strain on the structural component comprises measuring the axial strain on the structural component resulting from the structural component transferring the forward thrust to the vehicle (par. 0010).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Kiefer (6810750).
Regarding claims 2, and 3, Hegenbart does not disclose wherein the strain sensor is a surface acoustic wave sensor, wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate, an input interdigitated transducer at a first end of the piezoelectric substrate, and an output interdigitated transducer at a second end of the piezoelectric substrate, wherein the piezoelectric substrate of the surface acoustic wave sensor is attached to the structural component using an adhesive fastener.
Kiefer teaches a strain sensor which is a surface acoustic wave sensor (10, fig 1), wherein the surface acoustic wave sensor comprises a piezoelectric substrate (13, fig 1), an input interdigitated transducer (14, fig 1) at a first end of the piezoelectric substrate, and an output interdigitated transducer (17, fig 1) at a second end of the piezoelectric substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the strain gauges disclosed by Hegenbart with SAW strain gauges, each comprising a piezoelectric substrate with an input and output interdigitated transducer at either end of the piezoelectric substrate, to detect strain based on the teachings of Kiefer. One of ordinary skill in the art would have been motivated to use the SAW gauge of Kiefer as a known substitution of a wire or non-specific piezoelectric strain gauge as a known method to perform the same function.

Regarding claim 4, Hegenbart teaches using an adhesive to bond a piezoelectric strain gauge to the structure to be measured (par. 0014).  Once Hegenbart is modified to include the SAW strain gauge, the piezoelectric substrate of the surface acoustic wave sensor would be affixed to the structural component (col 1, lines 12-17, it would be mounted using the adhesive of Hegenbart).

Regarding claim 5, Hegenbart discloses wherein the propulsion system defines a thrust path (part 12 is a thrust element that directs thrust from the propeller to the vehicle) from the propulsor to the vehicle, and wherein the surface acoustic wave sensor (when combined with Kiefer) is oriented generally along a direction of the thrust path (the strain gauges are oriented along the thrust element 12 and thus would be along the thrust path).

Regarding claims 16 and 17, Hegenbart teaches using an adhesive to bond a piezoelectric strain gauge to the structure to be measured (par. 0014). 
Hegenbart does not disclose wherein the strain sensor is a surface acoustic wave sensor, wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate, and wherein the method further comprises: mounting the piezoelectric substrate of the surface acoustic wave sensor to the structural component.
Kiefer teaches wherein the strain sensor is a surface acoustic wave sensor (10, fig 1), wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate (13, fig 1), and wherein the method further comprises: mounting the piezoelectric substrate of the surface acoustic wave sensor to the structural component (col 1, lines 12-17, which would be done with the adhesive fastener of Hegenbart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the strain gauges disclosed by Hegenbart with SAW strain gauges to detect strain based on the teachings of Kiefer. One of ordinary skill in the art would have been motivated to use the SAW gauge of Kiefer as a known substitution of a wire or non-specific piezoelectric strain gauge as a known method to perform the same function. Once Hegenbart is modified to include the SAW strain gauge, the piezoelectric substrate of the SAW sensor would be affixed to the structural component (col 1, lines 12-17).

Regarding claim 18, Hegenbart discloses wherein the propulsor, the motor, and the motor mount are each configured as part of a first propulsion assembly (fig 2a), wherein the propulsion system further comprises: a second propulsion assembly (fig 1, there is a second engine that uses the same parts as the engine of fig 2a) comprising a propulsor (annotated fig 2a), a motor (annotated fig 2a), and a motor mount (6, fig 2a); wherein the surface acoustic wave sensor (when combined with Kiefer) is a first surface acoustic wave sensor (14, fig 2b), wherein the thrust measuring device further comprises a surface acoustic wave sensor (14, fig 2b except on the other engine when combined with Kiefer) mounted to a structural component of the motor of the second propulsion assembly for directly measuring an axial strain (par. 0010) on the structural component of the second propulsion assembly caused by a thrust generated by the propulsor of the second propulsion assembly during operation of the propulsion system (par. 0043, the thrust detection unit determines thrust in each individual engine in order to determine total thrust).

Regarding claim 19, Hegenbart discloses wherein measuring the axial strain on the structural component comprises measuring the axial strain on the structural component of the first propulsion assembly (par. 0036), wherein determining the thrust generated by the propulsor for the vehicle comprises determining the thrust generated by the propulsor of the first propulsion assembly for the vehicle (par. 0044), and wherein the method further comprises: measuring an axial strain on a structural component (12, fig 2a) of the motor of the second propulsion assembly using the second surface acoustic wave sensor (when combined with Kiefer) of the thrust measuring device; and determining a thrust generated by the propulsor of the second propulsion assembly for the vehicle based on the measured axial strain (par. 0043).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Curlier (US-Pub 2016/0299019).
Regarding claim 7, Hegenbart discloses wherein the motor comprises a first shaft (annotated fig 2a), wherein the propulsor has a second shaft (the propulsor has a central shaft the blades extend from) and a flange (the definition of flange is “a rib or rim for strength, for guiding, or for attachment to another object”,  since the propeller is attached to the shaft, there would need to be a flange of some sort to work as an attachment point between the two) is attached to the shaft of the motor.
Hegenbart does not disclose wherein the motor comprises a first flange, wherein the first flange is attached to the second flange, and wherein the strain sensor of the thrust measuring device is mounted directly to one of the first flange, the first shaft, the second flange, and the second shaft.
Curlier teaches a gas turbine rotor (1, fig 2) comprising a flange (5, fig 2), wherein the flange attaches the rotor to a pinion (3, fig 2) that is used to drive the member that the shaft drives (when combined with Hegenbart, the shaft of Hegenbart drives the propeller assembly par. 0056, therefore the propeller assembly flange that connects the propeller to the shaft would be attached to the flange of the gas turbine via the pinion 3), and wherein the strain sensor of the thrust measuring device is mounted directly to the shaft of the gas turbine engine (7, 20, 22, 73, fig 4, the magnetized test piece and mounting structure can all be considered part of the strain gauge, since the whole part is directly mounted to the rotor shaft the strain gauge can be considered to be directly attached to the shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine shaft disclosed by Hegenbart by having a flange connecting the shaft to the propeller assembly and locating the strain gauge directly on the shaft based on the teachings of Curlier. Doing so would see all the components which are necessary for measurement directly integrated in the shaft, allowing calibration to take place outside the engine (par. 0017), as suggested by Curlier.

Regarding claim 21, Hegenbart discloses wherein the thrust measurement device includes a plurality of strain sensors (14, fig 2b) that are mounted to the motor mount and spaced from one another along a circumferential direction (annotated fig 2b below) measured around a longitudinal centerline of the propulsor (8, fig 2b).

    PNG
    media_image2.png
    468
    444
    media_image2.png
    Greyscale

Hegenbart does not disclose wherein a first one of the plurality of sensors is spaced apart from a second one of the plurality of sensors so as to define an angle of at least 90 degrees measured around a longitudinal centerline of the propulsor, between the first one of the plurality of sensors and the second one of the plurality of sensors.
Curlier discloses a gas turbine rotor (1, fig 4) comprising strain gauges (20, fig 4) that are spaced apart from each other at angles of greater than 90 degrees relative to the centerline of the engine (fig 4, there is shown to be strain gauges 20 at both the top and bottom of the shaft in figure 4, meaning there are a plurality of sensor separated by at least 180 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of determining thrust disclosed by Hegenbart by having the strain gauges on the shaft separated by greater than 90 degrees relative to the centerline of the engine based on the teachings of Price. Doing so would see all the components which are necessary for measurement directly integrated in the shaft, allowing calibration to take place outside the engine (par. 0017), as suggested by Curlier.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Day (4928241).
Regarding claim 8, Hegenbart discloses a propulsion system for a vehicle comprising: a propulsor for generating a thrust for the vehicle (annotated fig 2a); a motor operable with the propulsor for driving the propulsor (annotated fig 2a), wherein the motor comprises a shaft (annotated fig 2a), a structural frame (12, fig 2a), wherein the strain sensor of the thrust measuring device is mounted to the structural frame, a thrust measuring device comprising a strain sensor (14, fig 2a), wherein the thrust measuring device is mounted to the structural frame, wherein the strain sensor is configured to measure a strain on the structural component, and wherein the thrust measuring device is configured to determine a thrust generated by the propulsor during operation of the propulsion system based on the strain measurement (par 0033).
Hegenbart does not disclose a thrust bearing operable with the shaft.
Day teaches a gas turbine propulsor using a thrust bearing (47, fig 2) operable with the shaft (the bearing connects the propeller to the shaft attached to blades 42, fig 2), and using the structure supporting the propeller (col 7, lines 47-51), which would also be supporting the thrust bearing, to attach strain gauges to measure thrust.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft disclosed by Hegenbart adding a thrust bearing operable with the shaft based on the teachings of Day. One of ordinary skill in the art would be motivated to add a thrust bearing to reduce the friction and internal forces produced by the shaft.
	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart as modified by Kiefer as applied to claim 19 above, and further in view of Day.
Regarding claim 20, Hegenbart as modified by Kiefer does not disclose modifying a symmetry of thrust of the vehicle based on the determined thrust generated by the propulsor of the first propulsion assembly and the determined thrust generated by the propulsor of the second propulsion assembly. 
Day teaches modifying a symmetry of thrust of the vehicle (col 3, lines 33-57, the speed of each engine is modified using the error signal of each engine, and then the actual speed of each propeller is modified to synchronize them, col 7, lines 36-62 states that instead of speed, strain gauges can be used to determine thrust, and the thrust error of each engine can be used adjust each engine individually to synchronize them and thus would modify the symmetry of thrust between the first and second propulsor assembly) based on the determined thrust generated by the propulsor of the first propulsion assembly and the determined thrust generated by the propulsor of the second propulsion assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining thrust disclosed by Hegenbart as modified by Kiefer by modifying a symmetry of thrust between the determined thrust of the propulsor of the first propulsion assembly and the determined thrust of the second propulsor assembly based on the teachings of Day. One of ordinary skill in the art would be motivated to do this to increase the in-flight efficiency of the vehicle by reducing inefficiency from thrust dissymmetry.


Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues that Hegenbart fails to disclose having the motor mount include anchor points inside an outer nacelle, the motor mount extending from anchor points to attachments to an outer casing of the motor, and Hegenbart instead teaches attaching to the support structure 6. Although it is true that Hegenbart does not disclose having the anchor points be directly attached to the inside of the nacelle of the engine, as discussed in the interview conducted 10/31/2022, that is not what is being claimed in the application. What is being claimed is that the anchor points must merely be inside of the outer nacelle, and since the support structure 6 is inside the outer nacelle, that means the anchor points are inside the outer nacelle as claimed. Regarding applicant’s argument that Day does not disclose the bearings are thrust bearings, this argument is not persuasive as it is well understood in the art that the bearings used to hold the engine shaft in place are thrust bearings and serve not only to reduce friction but also to transmit load. Applicant further argues that Day fails to disclose having a thrust measuring device on the structural frame of the thrust bearing, however Day states that thrust can be measured by strain gauges affixed to the shafts or cylinders which support the propeller (col 7, lines 45-55) and Hegenbart teaches attaching the strain gauges to the thrust support structure, hence this argument is not persuasive. Regarding applicants’ arguments that Curlier does not disclose the strain gauge being directly mounted to the shaft. This argument is not persuasive because the mounting structure for the test piece 7 can be considered part of the strain gauge. And since the mounting structure is attached directly to the shaft one of ordinary skill in the art would consider the strain gauge being directly attached to the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                  
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741